Case 1:21-cv-20540-MGC Document 19 Entered on FLSD Docket 04/19/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 21-20540-CIV-COOKE/O’SULLIVAN


  LEONCIO V. DATTUS,

         Plaintiff,

  v.

  SUNSET VALET PARKING, INC., and
  EDUARDO PEREZ ARRUFAT, individually,

         Defendants.
                                                 /

                ORDER APPROVING SETTLEMENT AGREEMENT AND
           RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

         THIS MATTER came before the Court following a settlement conference before the

  undersigned and the Court having conducted a hearing concerning the settlement.

         THE COURT has heard from counsel and considered the terms of the settlement

  agreement, the pertinent portions of the record, and is otherwise fully advised in the

  premises.

         This case involves claims for minimum wage compensation and retaliation under the

  Fair Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an

  FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and determine

  that the settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

  provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982). A

  settlement entered into in an adversarial context where both sides are represented by

  counsel throughout litigation "is more likely to reflect a reasonable compromise of disputed

  issues." Id. The district court may approve the settlement in order to promote the policy of

  encouraging settlement of litigation. Id. at 1354.
Case 1:21-cv-20540-MGC Document 19 Entered on FLSD Docket 04/19/2021 Page 2 of 3




         In this case, there is a bona fide factual dispute over the number of hours, if any, for

  which the plaintiff was not properly compensated and a factual dispute as to whether there

  was any retaliation against the plaintiff for his complaints regarding wages paid. The terms

  of the settlement were announced on the record in open Court. The Court has reviewed the

  terms of the settlement agreement including the amount to be received by the plaintiff and

  the attorney’s fees and costs to be received by counsel and finds that the compromise

  reached by the parties is a fair and reasonable resolution of the parties' bona fide disputes.

  Accordingly, it is

         ORDERED AND ADJUDGED that the parties' settlement agreement (including

  attorney’s fees and costs) is hereby APPROVED. It is further

         RECOMMENDED that this case be dismissed with prejudice and that the Court

  retain jurisdiction until February 3, 2022 to enforce the terms of the settlement. The parties

  consent to magistrate judge jurisdiction for any further matters in this case.

         The parties shall have one (1) day1 from the date of receipt of this Report and

  Recommendation within which to serve and file written objections, if any, with the Honorable

  Marcia G. Cooke, United States District Court Judge. Failure to file objections timely shall

  bar the parties from a de novo determination by the District Judge of an issue covered in the

  Report and shall bar the parties from attacking on appeal unobjected-to factual and legal

  conclusions contained in the Report except upon grounds of plain error if necessary in the

  interest of justice. See 28 U.S.C § 636(b)(1); Harrigan v. Metro Dade Police Dep't Station

  #4, 977 F.3d 1185, 1191-1192 (11th Cir. 2020); Thomas v. Arn, 474 U.S. 140, 149 (1985);

  Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).




         1
         During the hearing, the parties agreed to the one-day limit within which to file
  and serve written objections to this Report and Recommendation.

                                                 2
Case 1:21-cv-20540-MGC Document 19 Entered on FLSD Docket 04/19/2021 Page 3 of 3




          DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of April,

  2021.



                                  JOHN J. O'SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           3
